Citation Nr: 1011264	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-36 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
depression, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1972 to July 
1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


REMAND

In December 2009, after the case was forwarded to the Board, 
the Veteran submitted a timely request for a videoconference 
hearing before the Board.  

Since such hearings are scheduled by the RO, this case is 
REMANDED to the RO, via the Appeals Management Center, in 
Washington, D.C., for the following action:

The RO should schedule the Veteran for a 
videoconference hearing before the Board 
in accordance with the docket number of 
his appeal.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


